Citation Nr: 1643014	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  06-36 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for right shoulder bursitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for right knee degenerative joint disease (DJD), evaluated as noncompensable prior to June 18, 2004 and at 10 percent disabling beginning June 18, 2004.

3.  Entitlement to an increased evaluation for left knee DJD, currently 10 percent disabling.  

4.  Entitlement to an increased evaluation for residuals of a gunshot wound (GSW) to the left triceps with ulnar paresthesias, muscle group VI, currently evaluated as 10 percent disabling.  

5.  Entitlement to a compensable evaluation for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from June 1964 through August 1984.  His report of discharge shows that he was awarded the Purple Heart Medal and the Combat Infantryman Badge, among other decorations.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in June 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, in which service connection for stroke and heart attacks was denied and in which increased evaluations for right shoulder, left and right knee, residuals of GSW to the left triceps with ulnar paresthesias and muscle group VI injury, and bilateral deafness were denied.

The RO granted a 10 percent evaluation for the service-connected right knee disability in a September 2006 rating decision, effective June 18, 2004.  However, as this increased rating does not constitute a full grant of all benefits possible, and as the veteran has not withdrawn his claim, the issue concerning entitlement to an increased rating for the right knee disability remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The veteran testified before an Acting Veterans Law Judge in February 2008.  A transcript of the hearing is associated with the claims file.  In March 2014 the Veteran was notified the individual that conducted that hearing was no longer employed by the Board and that the Veteran had a right to a hearing before a Veterans Law Judge (VLJ) that would adjudicate his claims.  He was offered an opportunity to testify before another VLJ but indicated, in writing, that he did not desire another hearing.  He further stated that "[t]his appeal has been overcome by events and a later ruling - no further action required."  However, a valid withdrawal must be explicit, unambiguous, and done with a full understanding of the consequences.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  When there are multiple claims on appeal, the withdrawal "must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  38 C.F.R. 20.204(b); see also Kalman v. Principi, 18 Vet. App. 522, 524 (2004).  Because it is not clear and unambiguous that the Veteran has withdrawn his appeal, the Board will proceed to consider the appeal.  

The Board remanded this case in October 2008 and at that time the issues included service connection for heart disease and for residuals of a stroke.  Subsequently, a July 2011 rating decision granted service connection for ischemic heart disease, status post "AICD" implantation and coronary artery bypass graft (CABG), which was assigned an initial 100 percent evaluation and service connection for postoperative (PO) scarring, status post (SP) CABG, which was assigned an initial noncompensable rating, all effective June 18, 2004.  That rating decision also granted service connection for residuals of a stroke which was assigned an initial 10 percent rating effective September 22, 2010.  It also granted special monthly compensation (SMC) based on housebound (HB) criteria and basic eligibility to Dependents' Educational Assistance (DEA), all effective June 18, 2004.  Subsequently, a December 2013 rating decision granted an earlier effective date of June 18, 2004 for service connection for residuals of a stroke.  The Veteran has not disagreed with either the effective dates or disability ratings assigned and, so, those matters are not before the Board; nor are the claims for service connection for heart disease or stroke residuals inasmuch as the latter grants of service connection were complete grants of the benefits sought on appeal.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

In addition to the paper claim file there are paperless claims electronic files, Veteran's Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.  

The Veteran filed a claim for service connection for hypertension in June 2008.  He again filed a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in February 2009 (by filing VA Form 21-8940).  A note entered into VBMS on January 6, 2012, states that the Veteran withdrew the claim for service connection for hypertension and a claim for a TDIU rating was moot because "he was grant permanent and total."  Also, in VA Form 21-0820, Report of General Information, it was indicated that upon being contacted that he had stated that he did not wish to pursue his claim for service connection for hypertension.  By letter of that same date the RO confirmed that such was the case, and the Veteran has not expressed any disagreement.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

The case was remanded in 2008 to locate additional service records and VA treatment records; as well as to provide the Veteran with VA examinations for claims for service connection and increased ratings.  Since service connection has been granted for the disorders previously on appeal no additional search for service records need be conducted.  Further, it appears that all outstanding VA treatment record are now of record.  

The Veteran's service representative states, in the August 2016 Post-Remand Brief, that the Veteran's most recent VA rating examinations were conducted in 2010 and are now more than 6 years old.  Moreover, it is alleged that the service-connected disabilities for which increased rating are sought have increased in severity since that time.  Thus, it is argued that remand of the case is required to accurately assess the severity of the Veteran's service-connected hearing loss, left triceps GSW with ulnar paresthesia, and of his right shoulder and both knees.  

In the August 2016 Post-Remand Brief, the Veteran's service representative requested that the case be referred to an outside and independent medical expert to resolve any dispute with respect to conflicting evidence as to the levels of severity of the service-connected disabilities.  

The service-connected residuals of a left triceps GSW with ulnar paresthesias, involving muscle group VI, is evaluated as 10 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 5306; and his service-connected residuals of a stroke are also rated 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8008.  However, if possible, clarification would be helpful in discriminating which neurological deficits of the Veteran's left upper extremity are due to the GSW and which are due to the stroke.  

In this regard, an August 10, 2010 VA examination found a 3 cms. long incisional scar near the distal 1/3 of the left upper arm and a 3 cms. wound, which the Veteran identified as the exit wound, which was 4 cms. medial to the first scar.  The entrance would was directly lateral and the exit would was posteromedial.  Both wounds were well healed and he had good strength in his triceps.  He was able to forcefully straighten his left forearm and after three repetitions there was no decrease due to weakness or fatigue.  He had numbness to pinprick and lack of ability to distinguish hot and cold over the left 4th and 5th fingers and over the distal 1/3 of the left forearm.  He had good muscular strength and muscle function was intact in the ulnar nerve distribution of the hand.  The pertinent diagnosis was a left upper arm GSW with resultant ulnar sensory neuropathy involving the left 4th and 5th fingers.  It was also observed that he had degenerative changes of the right shoulder and both knees which significantly impacted his mobility and ability to care for himself.  He was walking with a cane and used a motorized wheelchair for longer walks.  He had no significant loss of strength of the left triceps from the GSW and the main loss was due to sensory neuropathy of the left 4th and 5th fingers from his GSW. 

An August 27, 2010 VA examination for evaluation of residuals of the Veteran's stroke found that the Veteran's deep tendon reflexes (DTRs) were slightly increased on the left.  He had a slight decrease in strength of the left upper extremity, but especially in the muscles innervated by the left ulnar nerve.  He had an abnormality movement of his left hand when at rest.  This increased with sustained posture, especially in the "wing beating position" and was even more with kinetic movement.  With arms extended, there was a piano-playing type movement of the left hand.  He had diminished proprioception in both the left arm and left leg.  He also had decreased sensation to vibration and pinprick on the left side.  

In view of the foregoing, the Board concurs that further examination of the Veteran would be helpful in the adjudication of his claims.  However, since the case is being remanded for additional VA rating examinations the Board need not, at this time, address the contention that the case should be referred for an outside expert medical opinion, particularly inasmuch as while it is claimed that there is conflicting evidence there has been no attempt to point out which evidence is, in fact, conflicting.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and inform them that they may submit additional evidence and information in support of the increased rating claims.  

2.  Schedule the Veteran for a VA audiological examination to determine the current level of severity of his service-connected bilateral hearing loss.  The Veteran's claim files and electronic medical records should be made available to and be reviewed by the examiner, if needed.  Any tests or studies deemed necessary should be conducted, to specifically include audiometric testing, and the results should be reported in detail.  The examiner must also fully describe the functional effects caused by the Veteran's hearing disability. 

If the auditory thresholds from the current examination differ significantly from the results of other tests, the VA examiner should explain the reason why there is a difference, if possible.  

3.  The Veteran should be afforded VA orthopedic and neurology examinations to determine the extent and severity of his service-connected disabilities of the right shoulder and each knee, as well as the residuals of a GSW of the left triceps with ulnar paresthesia.  

The neurologist should determine whether the Veteran has, and the extent of, any clinically identifiable neurological symptoms due to his service-connected residuals of a stroke for the purpose of distinguishing, for rating purposes, any such residuals from the service-connected ulnar paresthesia of the left upper extremity.  

The examinations should include any tests or studies deemed necessary for an accurate assessment.  X-ray examination of the right shoulder and both knees should be performed, if needed.  If possible and recommended and if the Veteran is agreeable, he may be afforded EMG and NCV studies.  The claims folder and any VA electronic medical records should be made available to the examiner for review before the examination. 

The orthopedist-neurologist should (1) record the range of motion of the right shoulder, each knee, and left elbow, and if needed, the left wrist, and describe the limitation of motion, if any, in terms of the degrees of painless motion and the degrees of painful motion, if any; (2) indicate whether the Veteran has ankylosis of the affected joints; and, if so, whether it is favorable or unfavorable; and (3) specifically comment on the functional limitations, if any, caused by the Veteran's service-connected disabilities; and (4) the extent of any impairment of the ulnar peripheral nerve of the left upper extremity.  Any functional loss, including the inability to perform normal working movements with normal excursion, strength, speed, coordination, and endurance should be noted.  The examiner(s) should specify any functional loss due to pain or weakness, and document all objective evidence of those symptoms.  

In addition, the examiner(s) should provide an opinion on the degree of any functional loss likely to result from a flare-up of symptoms or on extended use.  The examiner(s) should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.  

As to neurologic complications, the examiner(s) should be requested to opine as to the extent of involvement of neurological dysfunction of the Veteran's left upper extremity due to the left ulnar paresthesia from an inservice GSW as distinguished from the extent to which the service-connected residuals of a stroke affect the left upper extremity, and whether such involvement affects sensory or motor functions, or both, to include any specific manifestations thereof. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the increased rating claims must be readjudicated.  If the claims remains denied, a Supplemental Statement of the Case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

